Citation Nr: 9928260	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-26 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for a low 
back disability based on the absence of new and material 
evidence.  In May 1997, the veteran testified at the RO 
before the undersigned Member of the Board.  The case was 
remanded in October 1997 for further development.  On 
February 17, 1999, the Board, having found that new and 
material evidence had been submitted, remanded the case for a 
de novo review by the RO.  The case is once more before the 
Board.  


FINDING OF FACT

The claim for service connection for a low back disorder is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

The veteran contended at his May 1997 hearing before the 
undersigned Member of the Board that, during his tour of duty 
in the Navy, he had fallen down a ladder while carrying two 
large containers, one on each shoulder.  As he fell, one of 
the heavy containers hit him on his back.  He was treated in 
sick bay with medication and also on an outpatient basis at 
Balboa Naval Hospital.  Shortly after this incident, he was 
discharged from service.  He said that, in the early 1970's, 
he was employed as a nursing assistant at a VA hospital, but 
had to leave a training program because of back pain.  Then 
he had further injured his back due to a lifting injury at 
the Illinois Tool Works and since then had suffered recurrent 
on-the-job injuries.  He alleged that his symptoms had become 
chronic since the incident in service, eventually resulting 
in two lumbar laminectomies and permanent disability.  

Service medical records disclose that in June 1970 the 
veteran was seen with complaints of lumbosacral pain since 
twisting his back while carrying cans of fire foam.  The pain 
was worse while sitting, but did not radiate.  Physical 
examination found no muscle spasm, although his paraspinal 
nerves were tender bilaterally at L1-L3.  The impression was 
lumbosacral strain.  He was given medication and put on light 
duty.  When he continued to complain of lower back pain in 
July 1970, thoracic and lumbar spine x-rays were taken and 
sent to a radiologist for interpretation.  The Board has been 
unable to locate reports of these x-rays in the claims file.  
The veteran's September 1970 separation examination, however, 
did not refer to a back disorder.  

The veteran's DD 214, Report of Transfer or Discharge, 
reveals that, after having served two years of a four-year 
enlistment, he was given an administrative discharge.  
Personnel records subsequently obtained from the United 
States Navy indicate that discharge was not because of a 
medical disability, as the veteran implies, but by reason of 
unsuitability due to inadequate personality manifested by 
impulsivity, inconsistency in work, and inability to cope 
with Navy life.  

Recently-obtained VA records relating to employment several 
years after discharge from service disclose that the veteran 
underwent employment physical examinations in December 1972 
and in May 1973 by a personnel physician at the VA Hospital 
in North Little Rock.  His back was examined on both 
occasions and found "normal," as were neurological 
examinations.  Reports of x-rays of his lumbosacral spine in 
November 1972 noted that the overall alignment of the lumbar 
spine was normal; the vertebral body heights and 
intervertebral disc spaces were well maintained; and there 
was no evidence of spondylolysis or spondylolisthesis.  No 
degenerative changes were noted.  The impression was a normal 
lumbosacral spine.  Reports of x-rays of the lumbosacral 
spine in May 1973 showed no evidence of bony pathological 
change.  

In August 1973, the veteran's supervisors recommended 
separation from employment during the probationary period 
because of job abandonment.  The veteran subsequently 
"resigned" from his job, stating that he planned to move to 
California.  There is no evidence that a back disability 
played any part in the employment discharge.  

Subsequent post-service medical records are silent as to a 
lumbosacral spine disorder until March and April of 1980, 
well over nine years since his discharge from service in 
1970.  Records from Jefferson Hospital, a private facility, 
note that in March 1980, while employed at the Illinois Tool 
Works, he had lifted a pan of metal parts, which resulted in 
a pop in his back.  He indicated pain at the midline L3-S1 
area.  Following extensive examination, testing, and two 
consultations, the final diagnosis was left sciatic neuritis.  

Private hospital reports further indicate that in January 
1986 the veteran sustained a second on-the-job injury when he 
twisted his left ankle stepping down from a stool.  He then 
developed pain in the left hip area with movement of the left 
leg.  Since then, he had developed progressive left sciatica.  
He had had several falls since that time to the point where 
he was not able to support his weight on his left leg.  
Extensive examination resulted in a diagnosis of herniated 
nucleus pulposus, L5-S1, for which he underwent an 
hemilaminectomy and diskectomy at L5-S1.  

In November 1986, the veteran sustained a third on-the-job 
injury.  Private hospital records state that he had slipped 
on the rungs of a ladder at work in October 1986, resulting 
in injury to the lower back.  He was readmitted for 
complaints of more severe pain, with radiation to the left 
hip and leg and left sciatica.  During hospitalization, a CT 
scan showed no evidence of recurrent disc rupture.  The 
discharge diagnosis was lumbosacral strain; previous lumbar 
laminectomy for herniated nucleus pulposus at L5-S1.

In February 1988, the veteran reinjured his back while 
shoveling snow and was admitted again to a private hospital 
for physical therapy, pain control, and further evaluation.  
Discharge diagnoses were lumbosacral strain with sciatica; 
prior herniated nucleus pulposus.  Later that same month, he 
was found to have recurrent herniated nucleus pulposus of the 
L5-S1 on the left and underwent a second lumbar laminectomy 
and diskectomy at L5-S1.  

A January 1990 VA Medical Certificate notes that the veteran 
had fallen three weeks before.  The diagnosis was low back 
strain.  A VA emergency room report noted that he had fallen 
again in May 1990 while standing on a ladder, re-injuring his 
lower back and bilateral knees.  A follow-up VA outpatient 
report provided a diagnosis of musculoskeletal pain, with no 
fracture or dislocation.  He was seen again in July 1990 and 
given a diagnosis of back strain and chronic pain.  

An August 1991 VA nonservice-connected review examination 
noted complaints of constant pain in the lower back.  The 
lumbar spine revealed tenderness at the L3 level and midline.  
Strength, sensation, and deep tendon reflexes were normal.  
He had negative straight leg raise and Babinski and was able 
to heel and toe walk, but with difficulty.  The diagnosis was 
postoperative hemilaminectomy and diskectomy, L5-S1.

A VA outpatient record in May 1993 noted an impression of 
back muscle strain, with x-rays showing minimal degenerative 
disc disease at the L5-S1 level.  Later that month, the 
veteran had another fall from a ladder, resulting in a 
diagnosis of chronic low back pain and known axonal 
neuropathy, consistent with diabetic neuropathy, status post 
lumbar surgery.  

This claim is not well grounded.  Although the Board 
acknowledges that the veteran undoubtedly does have a current 
back disability and did strain his back in service, he has 
provided no evidence that a back condition had become chronic 
during active service.  His back strain was temporary and, 
with conservative treatment, had resolved by the time of his 
discharge, as his separation examination did not refer to a 
back disorder.  Moreover, a little over two years following 
service, two VA employment examinations, during which his 
back had been physically examined and x-rayed, revealed no 
evidence of abnormality of any kind.  It must be concluded, 
therefore, that the back strain in service had not become 
chronic, but was acute and transitory and resolved without 
residual disability.  The evidence further discloses that he 
lost his job in 1973 because he repeatedly failed to report 
to work, not because of back pain, as he claims.  In fact, 
the first documentary evidence of a lumbosacral spine 
disorder dates from 1980 following an on-the-job injury at 
the Illinois Tool Works many years after separation from 
service.  The veteran has thus not met the second prong of 
the required criteria -- medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury.  

Additionally, he has provided no competent medical evidence 
of a nexus between service and his current condition, i.e., 
an association between the episodes of back strain in service 
and a current chronic back disability.  Competent medical 
evidence is required to show that a claim is plausible or 
possible when the determinative issue involves causation or a 
medical diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Despite his testimony as to back pain in service 
continuing until the present time, such testimony, even while 
considered credible, does not constitute probative evidence 
of continuity of symptomatology linking his current 
disability to symptoms in service.  The veteran, as a layman, 
is not considered competent on matters of medical etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

Accordingly, the claim for service connection for a low back 
disability is denied.  

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Appeals for 
Veterans Claims has held that when an RO does not 
specifically address the question whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Furthermore, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
submit a well-grounded claim for service connection for the 
claimed condition and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  


ORDER

Service connection for a low back disability is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

